Exhibit 10.3

 

EXECUTION COPY

 

XCYTE THERAPIES, INC

 

ACQUISITION BONUS AGREEMENT

 

This Acquisition Bonus Agreement (the “Agreement”) is made and entered into by
and between Christopher S. Henney, Ph.D., D.Sc. and Xcyte Therapies, Inc, a
Delaware Corporation (the “Company”), effective as of October __, 2005 (the
“Effective Date”).

 

RECITALS

 

1. It is expected that the Company from time to time will consider the
possibility of a strategic combination with another company or other change of
control.

 

2. The Board of Directors of the Company (the “Board”) recognizes that the
exploration and successful consummation of a strategic combination with another
company or other change of control will require a substantial increase in the
workload of Dr. Henney as chairman of the Company’s board of directors and
believes that it is in the best interest of the Company to provide Dr. Henney
with the benefits provided for in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied or discharged.

 

2. Acquisition Bonus.

 

(a) Bonus Payment Upon Acquisition. Subject to the terms and conditions set
forth in this Agreement, if (i) within sixty (60) days prior to the closing date
of an Acquisition, Dr. Henney is removed as chairman of the Company’s board of
directors or as a director from the Company’s board of directors for other than
“Cause” (as defined herein) or (ii) Dr. Henney remains in his position as
chairman of the board of directors of the Company through the closing date of an
Acquisition, in either case, without duplication, Dr. Henney shall be entitled
to receive a lump-sum bonus payment (less applicable withholding taxes) of
$250,000.

 

(b) Timing of Severance Payments. The bonus payment to which Dr. Henney is
entitled shall be paid by the Company to Dr. Henney in cash and in full, not
later than ten (10) calendar days after the closing date of the Acquisition. If
Dr. Henney should die after he becomes entitled to the bonus payment, but before
it has been paid, such unpaid bonus payment (less any withholding taxes) shall
be paid to Dr. Henney’s personal representative.

 

(c) Termination Apart from Acquisition. In the event Dr. Henney ceases to be the
chairman of the Company’s board of directors for any reason prior to the date
that is sixty (60) days



--------------------------------------------------------------------------------

before the closing date of an Acquisition, then Dr. Henney shall not be entitled
to receive the bonus payment contemplated by this Agreement.

 

3. Golden Parachute Excise Tax Best Results. In the event that the benefits
provided for in this agreement or otherwise payable to Dr. Henney (a) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (b) would be subject to the excise tax
imposed by Section 4999 of the Code, then such benefits shall be either:

 

(i) delivered in full, or

 

(ii) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Dr. Henney, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code. Unless the Company
and Dr. Henney otherwise agree in writing, the determination of Dr. Henney’s
excise tax liability and the amount required to be paid under this Section 3
shall be made in writing by the Company’s independent auditors who are primarily
used by the Company immediately prior to the Acquisition (the “Accountants”).
For purposes of making the calculations required by this Section 3, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Dr. Henney shall furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 3.

 

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” shall mean, with respect to a director, (i) an act of
personal dishonesty taken by such director in connection with his
responsibilities as a director and intended to result in substantial personal
enrichment of the director, (ii) director being convicted of a felony, (iii) a
willful act by the director which constitutes intentional misconduct and which
is injurious to the Company (iv) following delivery to the director of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that the director has not substantially performed
his duties, continued violations by the director of the director’s duties which
are demonstrably willful and deliberate on the director’s part.

 

(b) Acquisition. “Acquisition” means the occurrence of any of the following:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule

 

-2-



--------------------------------------------------------------------------------

13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or

 

(ii) Any action or event occurring within two years from the date hereof, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such nomination or election;

 

(iii) The consummation of a merger, consolidation or similar transaction between
the Company and any other entity, other than a merger or consolidation or
similar transaction which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(iv) The consummation of a merger or consolidation or similar transaction
between the Company and the entity (or entities) set forth on the letter
delivered to you by the Company on the date hereof which letter references this
provision and identifies such entity (or entities).

 

5. Successors.

 

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business shall (and the
Company shall cause such successor to) assume the obligations under this
Agreement and agree expressly to perform the obligations of the Company under
this Agreement. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business which executes and delivers the
assumption agreement described in this Section 5(a) or which becomes bound by
the terms of this Agreement by operation of law.

 

(b) Dr. Henney’s Successors. The terms of this Agreement and all rights of
Dr. Henney hereunder shall inure to the benefit of, and be enforceable by,
Dr. Henney’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6. Notice.

 

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon the earlier of receipt or (a) five (5) days
after deposit with the U.S. Postal Service or other applicable postal service,
if delivered by first class mail, postage prepaid, (b) upon delivery by hand,
(c) one (1) business day after the business day of deposit with Federal Express
or similar overnight courier, freight prepaid or (d) one (1) business day after
the business day of facsimile transmission, if

 

-3-



--------------------------------------------------------------------------------

delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed (i) if to Dr. Henney, at his last known
residential address and (ii) if to the Company, at the address of its principal
corporate offices (attention: Secretary), or in any such case at such other
address as a party may designate by ten (10) days’ advance written notice to the
other party pursuant to the provisions above.

 

7. Miscellaneous Provisions.

 

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Dr. Henney and by an authorized officer of the Company. No waiver
by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

 

(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

(c) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Washington. The
Superior Court of King County, Seattle, Washington shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.

 

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

 

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

XCYTE THERAPIES, INC

By:

       

(Print)

Signature:

   

Title:

   

Christopher S. Henney, Ph.D., D.Sc.

Signature:

   

 

-5-